Citation Nr: 0021245	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a lipomatous tethered cord syndrome and resultant bilateral 
foot disability with reflex sympathetic dystrophy and 
causalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to September 
1986.

By its decision in March 1994, the Board of Veterans' Appeals 
(Board) granted entitlement of the veteran to service 
connection for a lipomatous tethered cord syndrome and 
resultant bilateral foot disability with reflex sympathetic 
dystrophy and causalgia.  The Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, thereafter 
effected the Board's determination, assigning a 10 percent 
rating for the disability in question, effective from January 
1988.  An appeal as to the rating assigned followed, and the 
Board in March 1997 denied the veteran's claim for a rating 
in excess of 10 percent.  

The Board's decision of March 1997 was then appealed to the 
United States Court of Veterans Appeals (since renamed the 
United States Court of Appeals for Veterans Claims (Court)) 
and the parties to the appeal moved the Court to remand the 
matter to the Board on the basis of a reported failure to 
consider and apply regulations or rating criteria governing 
neurological disorders.  By its order of January 1998, the 
Court granted the parties' motion, thereby vacating the 
Board's decision in March 1997 and remanding the case to the 
Board for further action.

In June 1998, the Board remanded the issue on appeal to the 
RO for further development, and following the attempts by the 
RO to complete the requested actions, the case was returned 
to the Board for further review.


REMAND

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), the Court has held that a remand by the 
Board confers upon the veteran or other claimant, as a matter 
of law, the right to compliance with the Board's remand 
order.  Moreover, the Court has further held that the Board 
itself errs when it fails to ensure compliance with the terms 
of its remand.  Id.  

As part of the Board's remand in June 1998, the RO was to 
assist the veteran in obtaining treatment records.  To that 
end, the RO wrote to the veteran in June 1998 for the purpose 
of requesting that she provide the names and addresses of all 
health care workers from whom she had received treatment for 
the service-connected disability herein at issue during 
recent years.  The veteran responded to the RO's request in 
August 1998, noting that all medical treatment received in 
the past several years had been at the VA medical facility in 
Syracuse, New York, although reporting that she had been 
followed by two private physicians, for whom VA Forms 21-
4142, Release of Information, had been executed and attached 
to her written statement.  The RO thereafter corresponded 
with each of the two physicians, and the RO in October 1998 
notified the veteran of its attempt to obtain records from 
the listed physicians and advising her to contact the 
physicians to ensure that any pertinent records were 
forwarded to the RO.  No communication was thereafter 
received from either physician contacted, the result being 
that no additional private medical records were obtained.  It 
is shown as well that the RO in October 1998 requested that 
the VA medical facility in Syracuse, New York, furnish all 
treatment records from July 1995 to the present, and such 
records were thereafter submitted and made a part of the 
veteran's claims folder.  As to the foregoing, the RO 
complied fully with the Board's directives and no basis for 
corrective action is thus established per Stegall, supra.

The Board in June 1998 also requested that the veteran be 
afforded VA medical examinations by a neurologist, as well as 
a podiatrist or orthopedist, in connection with her claim for 
a rating in excess of 10 percent for the residuals of her 
tethered spinal cord syndrome.  While the record reflects 
that an orthopedic examination was undertaken in April 1999 
by a staff osteopathic physician and that an examination by a 
neurologist followed later in the same month, with the 
performance of an electromyogram (EMG) in July 1999, the 
findings noted and the interpretations offered of those 
findings, taken together, are found to be inadequate in terms 
of the data requested by the Board.  There are several 
instances of non-compliance, the most prominent of which is 
that the neurologist did not describe the presence or absence 
of neuritis or neuralgia of any nerve affected by the 
disability at issue.  While acknowledging that a subsequent 
EMG was shown to be normal, the undersigned finds that such 
fact does not obviate the need to address the question of 
whether and to what degree neuritis or neuralgia is present, 
given the circumstances of this case.  In addition, the 
neurologist failed to reference any considerations involved 
with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995) and while the orthopedic examiner did at 
least mention the relevant considerations, those references 
are found to be inadequate for rating purposes.  Of lesser 
significance is the fact that the neurologist failed to take 
a work history, although such an oversight was in large 
measure cured by the osteopath's reporting generally the 
veteran's previous employment, albeit without noting time 
lost from work.

By its remand, the Board also requested that an attempt be 
made to dissociate neurologic symptoms attributable to the 
service-connected disorder in question from any other 
cause(s), but this appears not to have been done.  The 
undersigned notes that the orthopedic examination culminated 
in entry of diagnoses of bilateral plantar fasciitis, 
bilateral metatarsalgia, clinical findings consistent with 
anterior and posterior tarsal tunnel syndrome (left greater 
than right), chronic bilateral shin splints, bilateral carpal 
tunnel syndrome, and a history of a tethered cord with no 
focal neurologic deficits consistent with any exacerbation at 
this time.  An EMG in July 1999 was negative, but no effort 
was made to determine whether the fasciitis and/or 
metatarsalgia are part and parcel of, secondary to, or 
otherwise unrelated to, the disability in question.  Notation 
is made that the RO in March 1987 denied service connection 
for pes cavus, that the Board in January 1989 denied service 
connection for a neurological disorder characterized by 
numbness of the left arm and side, and that the RO in 
February 2000 denied service connection for disability 
manifested by numbness and tingling of both feet and hands 
and for shin splints.  Further medical input is thus found to 
be in order so as to ascertain the relationship between the 
entities noted on the April 1999 orthopedic examination and 
the disability herein at issue.

There also is a need for medical data with respect to the 
veteran's lower spine, given that, in June 1989, she 
underwent surgical procedures, including a partial L-5 
laminectomy, lipoma removal, and sectioning of the filum 
terminale to release her tethered spinal cord.  The most 
recent medical examinations do not adequately address the 
spinal disorder or its residuals, including the scarring left 
by the aforementioned spinal procedures.  Thus, further 
development actions are in order.

Lastly, as is noted in the Board's statement of the issue on 
the title page of this document, the claim presented is one 
of original or initial rating, as opposed to a claim for 
increase.  See Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found).  It is apparent, however, that the RO has not 
developed this matter in light of Fenderson, thus presenting 
the question of whether consideration of the merits of the 
claim presented pursuant to Fenderson would result in any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As there exist several other reasons for 
further evidentiary development of this matter, additional 
procedural development to permit the RO to consider the claim 
under Fenderson is deemed to be in order.

As further assistance to the veteran is required, this matter 
is again REMANDED to the RO for completion of the following 
actions:

1.  The RO should obtain any and all 
records of VA treatment pertaining to the 
service-connected residuals of the 
veteran's tethered spinal cord syndrome 
which have been compiled since September 
1998.  Once obtained, such records must 
be made a part of the veteran's claims 
folder.  The veteran should also be asked 
to furnish the names and addresses of all 
private medical providers from whom she 
has sought treatment for the disability 
at issue.  The RO should then obtain all 
available records.  If the physicians do 
not respond, the veteran should be so 
notified and given the opportunity to 
furnish the records.

2.  The RO should contact the veteran in 
writing and request that she furnish a 
complete employment history, including 
the amount of work time lost, if any, due 
to her service-connected residuals of a 
lipomatous tethered spinal cord from 
January 15, 1988, to the present.

3.  Thereafter, the veteran should be 
afforded a VA medical examination by a 
physician in the specialty of orthopedics 
in order to assess the nature and 
severity of the veteran's lipomatous 
tethered spinal cord syndrome and 
resultant bilateral foot disability with 
reflex sympathetic dystrophy and 
causalgia.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review prior to the 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing, 
including X-rays, necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.

(a)  The orthopedic examiner should 
be asked to describe the condition 
of the veteran's lower spine and 
specify any and all residuals of the 
prior surgical procedures, including 
a partial L-5 laminectomy, for 
removal of a lipoma and sectioning 
of the tethered spinal cord.  
Results of complete range of motion 
testing of the lumbar spine should 
be fully noted and expressed in 
degrees.  The presence or absence of 
ankylosis, sciatic neuropathy, 
objective signs of pain or painful 
motion, muscle spasm, absent ankle 
jerk or other neurological 
abnormality, listing of the whole 
spine, positive Goldthwait's sign, 
marked limitation of motion on 
forward bending in a standing 
position, loss of lateral spine 
motion with or without 
osteoarthritic changes, narrowing or 
irregularity of the joint space, or 
abnormal mobility on forced motion, 
must be fully noted.  The existence 
of scarring from the 1989 surgery 
must also be set forth and whether 
such scarring is tender and painful 
on objective demonstration, poorly 
nourished with ulceration, or 
productive of a limitation of 
function, must be fully detailed.  
If any of the foregoing is present, 
the degree to which any item is 
shown must be fully articulated.  

(b)  The orthopedic examiner must 
also describe the condition of the 
veteran's feet in terms of residuals 
of the lipomatous tethered spinal 
cord syndrome.  The examiner should 
note whether there is present or 
absent any reflex sympathetic 
dystrophy and causalgia, and, if 
present, the manifestations 
attributable thereto and the 
resulting degree of impairment must 
be fully described.  In addition, 
the examiner is asked to provide a 
professional opinion, with full 
supporting rationale, as to whether 
it is at least as likely as not that 
any identified plantar fasciitis, 
metatarsalgia, and/or tarsal tunnel 
syndrome is part and parcel of the 
service-connected residuals of a 
lipomatous tethered spinal cord 
syndrome or secondarily related 
thereto.

(c)  The examiner must determine 
whether the lower spine or the feet 
exhibit weakened movement, excess 
fatigability or incoordination 
attributable to the service-
connected disability, and, if 
feasible, any determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability or 
incoordination.

(d)  The orthopedic examiner should 
be asked to express an opinion as to 
the presence or absence of objective 
signs of pain of the low back or 
feet and whether any such pain could 
significantly limit the veteran's 
functional ability during flare-ups 
or when the affected part is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

(e)  If the examiner is unable to 
render any opinion requested, it 
should be so indicated on the record 
and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based should be 
set forth for the record.

4.  The veteran should also be afforded a 
VA medical examination by a physician in 
the specialty of neurology in order to 
assess the nature and severity of the 
veteran's lipomatous tethered spinal cord 
syndrome and resultant bilateral foot 
disability with reflex sympathetic 
dystrophy and causalgia.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
prior to the examination.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
electrodiagnostic testing deemed 
necessary by the examiner to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.

(a)  The neurologist is asked 
to identify specifically every 
neurological manifestation, if 
any, of the disability in 
question, including that 
affecting the low back and the 
feet.  The presence or absence 
of neuralgia or neuritis 
referable to the disability in 
question must be specifically 
addressed, and if either is 
present, the nerve(s) affected 
must be identified and the 
degree of disability of each 
affected nerve must be 
indicated, as mild, moderate, 
moderately severe, or severe.  

(b)  The neurologist should 
provide a professional opinion, 
with full supporting rationale, 
as to whether it is at least as 
likely as not that any 
identified plantar fasciitis, 
metatarsalgia, and/or tarsal 
tunnel syndrome is part and 
parcel of the service-connected 
residuals of a lipomatous 
tethered spinal cord syndrome 
or secondarily related thereto.

5.  Following the completion of the 
aforementioned actions, the RO should 
review the reports of the requested VA 
medical examinations in order to ensure 
that they are in complete compliance with 
the development requests.  If any element 
is lacking, immediate corrective action 
must be taken by the RO.

6.  Lastly, the RO is asked to adjudicate 
the issue of the veteran's entitlement to 
an initial rating in excess of 10 percent 
for residuals of a lipomatous tethered 
spinal cord syndrome and resultant 
bilateral foot disability with reflex 
sympathetic dystrophy and causalgia, 
based on all the evidence on record and 
all governing legal authority, including 
Fenderson, supra.  In this regard, due 
consideration should be accorded the 
question of whether separate or staged 
ratings are for assignment from January 
15, 1988, to the present.  If the benefit 
sought on appeal is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  In the event of an 
unfavorable decision regarding the matter 
as to whether plantar fasciitis, 
metatarsalgia, tarsal tunnel syndrome or 
any co-existing disability is a 
manifestation of the service connected 
disability, the Supplemental Statement of 
the Case should directly address this 
matter, to include providing the veteran 
with the criteria for secondary service 
connection, to include the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995).  
The veteran is advised that he must file 
a separate substantive appeal to the 
secondary service connection issue if the 
Board is to adjudicate this matter.  The 
case should then be returned to the Board 
for continuation of appellate review.

The veteran need take no action until otherwise notified, but 
she may furnish additional evidence and argument on the 
matter the Board has remanded to the RO while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this remand 
is to obtain compliance with the Board's earlier remand, 
thereby preserving the veteran's due process rights, and to 
obtain further medical input.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




